         Case 1:20-cv-02611-SAG Document 3 Filed 09/11/20 Page 1 of 16



CHARLESBARBER                             IN THE
14100 McMuIIen Highway
SW Cumberland, Maryland 21502             CIRCUIT COURT

       Plaintiff                          FOR

V.                                        HOWARD COUNTY

LIONELBURNETT
Jessup Correctional Institute
7800 House of Correction Road             Case No.
Jessup, Maryland 20794

and


OLUWASEGUNFASHAE
Jessup Correctional Institute
7800 House of Correction Road
Jessup, Maryland 20794

and                                                    CIVILLmGAJIONDIvWON
PHILIPE JORDAN
Jessup Correctional Institute
                                                        D     AUG I4 2020 I
7800 House of Correction Road
Jessup, Maryland 20794                                                     .
                                                                               s, !!J
                                                       OfficeoftheAttorney Geteial
and


MICHAEL GASKINS
Jessup Correctional Institute
7800 House of Correction Road
Jessup, Maryland 20794

and


ALBERT OSEI-OSAFO
Jessup Correctional Institute
7800 House of Correction Road
Jessup, Maryland 20794

and
         Case 1:20-cv-02611-SAG Document 3 Filed 09/11/20 Page 2 of 16



ADELEOLAKANYE
Jessup Correctional Institute
7800 House of Correction Road
Jessup, Maryland 20794

and

OWOEDINYENEAKPAN
Jessup Correctional Institute
7800 House of Correction Road
Jessup, Maryland 20794

and


TAMARA RICE
Jessup Correctional Institute
7800 House of Correction Road
Jessup, Maryland 20794

and


TANYEALGOODE
Jessup Correctional Institute
7800 House of Correction Road
Jessup,Maryland 20794

and

WARRENWRIGHT
Jessup Correctional Institute
7800 House of Correction Road
Jessup, Maryland 20794

and

JOHNS. WOLFE
Jessup Correctional Institute
7800 House of Correction Road
Jessup, Maryland 20794

and




                                      -2-
            Case 1:20-cv-02611-SAG Document 3 Filed 09/11/20 Page 3 of 16



MARYLAND DEPARTMENT OF *
PUBLIC SAFETYAND
CORRECTIONALSERVICES *
300 East JoppaRoad, Suite 1000
Towson, Maryland 21286 *
SERVE: Brian Frosh, Attorney General
         Office of the Attorney General *
            200 Saint Paul Place
            Baltimore, Maryland 21202 *

            and                         *


            Nancy K. Kopp, Treasurer *
            Louis L. Goldstein Treasury Bldg.
            80 Calvert Street, Room 109 *
            Annapolis, Maryland 21401
                                              *


       Defendants




                      COMPLAINTAND DEMANDFORJURY TRIAL

       Plaintiff, Charles Barber, by and through his undersigned counsel, hereby files this

Complaint against the Defendants, Lionel Bumett, Oluwasegun Fashae, Philip Jordan, Michael

Gaskins,Albert Osei-Osafo,Adele Olakanye, OweodinyeneAkpan, TamaraRice, Tanyeal Goode

and Warren Wright (collectively hereinafter the "Correctional Officer Defendants"), Defendant

John S. Wolfe ("Warden Wolfe," and together with the Correctional Officer Defendants, the

"IndividualDefeindants"),andDefendantMarylandDepartmentofPublicSafetyandCorrectional

Services ("DPSCS"),and states in support:

                                            PARTIES

       1.       Plaintifif, CharlesBarber(hereinafter "Mr, Barber"or "Plaintiff), is andwasat all

relevant times a citizen ofthe State ofMaryland. At all relevant times, Mr. Barber was incarcerated

at Jessup Correctional Institute ("JCI") which is located in Howard County, Maryland.



                                                  -3-
            Case 1:20-cv-02611-SAG Document 3 Filed 09/11/20 Page 4 of 16



       2.       JCI is a prison facility maintained by DPSCS, and is located at 7800 House of

Correction Road, Jessup, Maryland 20794.

       3.       On information and belief, Defendant Lionel Bumett ("Sergeant Bumett"), at all

times relevant to this action, was employed by DPSCS as a sergeant at JCI.

       4.       On information and belief, Defendant Oluwasegun Fashae ("Officer Fashae"), at

all times relevant to this action, was employed by DPSCS as a Correctional Officer at JCI.

       5.       On information and belief, Defendant Phillipe Jordan ("Officer Jordan"), at all

times relevant to this action, was employed by DPSCS as a Correctional Officer at JCI.

       6.       On information and belief, Defendant Michael Gaskins ("Officer Gaskins"), at all

times relevant to this action, was employed by DPSCSas a Correctional Officer at JCI.

       7.       On information and belief, DefendantAlbert Osei-Osafo ("Officer Osei-Osafo"),

at all times relevant to this action, was employedby DPSCSas a Correctional Officerat JCI.

       8.       On information and belief, Defendant Adele Olakanye ("Officer Olakanye"), at all

times relevant to this action, was employedby DPSCSas a Correctional Officerat JCI.

       9.       On information and belief, DefendantOwoedinyeneAkpan ("OfficerAkpan"), at

all times relevant to this action, was employed by DPSCs as a Correctional Officer at JCI.

       10.      On information and belief, Defendant Tamara Rice ("Officer Rice"), at all times

relevant to this action, was employed by DPSCSas a Correctional Officerat JCI.

       11.      On information and belief, Defendant Warren Wright ("Officer Wright"), at all

tinies relevant to this action, was employed by DPSCS as a Correctional Officer at JCI.

       12.      On information andbelief, DefendantTanyeal Goode ("LieutenantGoode"), at all

times relevant to this action, was employedby DPSCSas a Lieutenantat JCI.




                                               -4-
          Case 1:20-cv-02611-SAG Document 3 Filed 09/11/20 Page 5 of 16



        13.    On information andbelief, Defendant John S. Wolfe ("Warden Wolfe"), atall times

relevant to this action, was employed by DPSCS as the Warden ofJCI.

        14.    DPSCS, at all times relevant, through its departmental administrative entities and

its agents, servants, and employees, operated and oversawJCI.

        15.    At all relevant times, the IndividualDefendantswere employees ofDPSCS,and as

such, were duly authorized state employees and agents, acting under the color of state law, and

within the scope and course of their respective duties.


                                JURSIDICTION AND VENUE

        16.    This Court has subject matterjurisdiction over this matter, pursuant to Maryland

Code, Courts & JudicialProceedings ("CJP") §§ 1-501 and 4-401, as the amount in controversy

in this case exceeds Thirty Thousand Dollars ($30, 000. 00)..

        17.    This Court hasjurisdiction over DPSCS pursuant to Maryland Code, State Gov't

("SG") § 12-106 and CJP § 6-103.

        18.    Venue is proper in this Court pursuant to CJP § 6-201, because all events

complained of occurred at JCI, which is located in Howard County, Maryland.

        19.    Mr. Barber has fully complied with the Maryland Tort Claims Act ("MTCA"), SG

§ 12-106, by sendingwritten notice to the Maryland State Treasurer by certified mail, return receipt

requested on April 18, 2018, within one year of the date of the injury. Mr. Barber's Notice of

Claim is attached hereto as Exhibit A.

       20.     The State Treasurer's Office responded to Mr. Barber's written notice on May 3,

2018, advising Mr. Barber that hewaspermitted to pursue "anyjudicial remedies available" under

the Maryland Tort Claims Act unless an amicable resolution was made within six months of the

dateofthe letter. To date, Mr. Barber'sclaimshavenot beenresolved, norhasthe Treasurerissues


                                                -5-
             Case 1:20-cv-02611-SAG Document 3 Filed 09/11/20 Page 6 of 16



a formal denial. Pursuant to the MTCA, the Treasurer's failure to respond to Mr. Barber's Notice

of Claim within six months is deemed a final denial of that claim. The State Treasurer's Office's

May 3, 2018 letter is attached hereto as Exhibit B.


                             FACTS COMMON TO ALL COUNTS


           21    On the evening ofApril 23, 2017, at approximately 6:25 p. m., Officer Okafor was

making the rounds in JCI'sF Buildingto gatherprisoners for their medication.

           22.   Officer Okafor approached Cell 513 wherein Mr. Barber was housed. Officer

Okafor was familiar with Mr. Barber. In fact. Officer Okafor acknowledged knowing Mr. Barber

for approximately ten years and stated that he has never known Mr. Barber to be aggressive or

violent.

           23.   As Mr. Barber emerged from his cell, he was concerned about other prisoners that

he knew were also due for their medication and repeatedly asked Officer Okafor to gather these

prisoners. After OfficerOkafordid not respond to Mr. Barber's requests, Mr. Barber and Officer

Okafor engaged in a physical altercation,

           24.   In responseto the altercationandin aneffort to diffusethe situation, OfficerAjayi-

Philips administered pepper spray in Mr. Barber's direction. At the same time, other officers,

identifiedasDefendantsOlakanye,Wright,Fashae,andBumett, approachedthescene,handcuffed

Mr. Barber, and escortedhim offofthe housingtier.

           25.   After the altercation. Lieutenant Goode instmcted the officers to take Mr. Barber

throughthe Multi-PurposeBuilding andperform a strip searchofMr. Barber. Mr. Barberwasled

to a holdingcell wherehe remainedfor approximatelytwentyminutes andwassubsequentlytaken

to the medical unit. After arriving in the medical unit, however, Mr. Barber received no medical



                                                -6-
          Case 1:20-cv-02611-SAG Document 3 Filed 09/11/20 Page 7 of 16



treatment and waited approximately five minutes before being led to Holding Cell 121 located in

the adjacentPropertyRoom.

        26.     Mr. Barber did not know before entering Holding Cell 121 that he would not be

alone. In fact, there were approximately ten correctional officers waiting for Mr. Barber to arrive.

As he entered the holding cell, an officer instnxcted Mr. Barber to face the wall. Mr. Barber

complied. Mr. Barber's handcuffs were then removed and he was instructed to turn around and

face the ten waitingofficers.

       27.     As he turned around, the ten officers including Defendants Gaskins, Bumett,

Fashae, Rice, Jordan, and Wright began to punch and kick Mr. Barber, taking turns in an effort to

ensurethat all officerswere ableto participatein thisbrutal attack. At onepoint, Mr. Barberheard

Sergeant Bumett instmct the officers to avoid striking Mr. Barber in the face, presumably to

conceal any over physical injuries. All the while, Lieutenant Goode stood by and watched the

officers savagely beat Mr. Barber in. an apparent retaliation for the altercation with Officer Okafor.

       28.     After the officers were satisfied with their efforts, Mr. Barber's blood-soaked

clothing-a pair of shorts and white t-shirt-were ripped from his body and tossed in a trashcan

located right outside of the holding cell. The officers gave Mr. Barber clean clothing and then

escorted him back to the medical unit.

       29.     Upon arriving backto the medical unit, officers falsely infonnedthe nurse on duty

that Mr. Barberrefusedmedical treatment for his injuries-injuries inflictedby those officers in the

attack. In fact, Mr. Barberneverrefusedmedicaltreatment andaskedfor medicalattention to help

alleviate the pain caused by his injuries. Mr. Barber refused to sign the Release of Responsibility

form presentedto him by the nurse.




                                                 -7-
            Case 1:20-cv-02611-SAG Document 3 Filed 09/11/20 Page 8 of 16



         30.      Little did Mr. Barber know. Sergeant Bumett and two additional officers including
Officer Fashaewere not finishedwith him. WhenMr. Barber arrived in a new cell located in A

Building, these three officers beat Mr. Barber once more.

         31.      Upon investigation, Mr. Barber's bloody clothing was retrieved from. the trashcan

outside of the holding cell area by Detective Sergeant Balderston.                     Notably, the bloodstains

appeared to be fresh. Upon further investigation, fresh blood was also found on the floor andwalls

of Holding Cell 121.

         32.      Fortunately, video captured several ofthe officers disposing ofMr. Barber's bloody

clothing. Withoutsuchvideo, therewouldhavebeenno otherrecordsto substantiateMr. Barber's

description of the event, as there were no other records and nothing recorded from Mr. Barber's

time spent in the medical unit, and of course, the ten assailant officers did not admit to what they

had done. Absent this video, the attack on Mr. Barber would have been buried forever, like so

many otherprisoners who suffer similar abuses.

         33.      On the evening ofApnl 23, 2017, Detective Balderston reported the altercation

between Mr. Barber and Officer Okafor to the DPSCS Internal Investigation Division ("IID"),

which initiated a criminal investigation and subsequent report assigned as DPSCS-IID, Case No.

17-35-00815. A copy ofthe DPSCS IID Report Summary is attached hereto as Exhibit C.1

         34.      IID also conducted a separate administrative investigation into the Correctional

Officer Defendants, labeled as IID, CaseNo. 12-35-00811 . IID has refused to produce this report,

despite several requests for the same.

         35.      On information and belief, the Correctional Officer Defendants have a previous

history of extrajudicial punishment at JCI under Warden Wolfe's oversight. However, the


' Notably, IID's investigation concluded with the correctional o£Scers refusing to cooperate and IID decUning to file
criminal charges. See Ex. C, at 4-5.
            Case 1:20-cv-02611-SAG Document 3 Filed 09/11/20 Page 9 of 16



 Correctional Officer Defendants were not properly disciplined, and were allowed to continue

having prisoner contact.

          36.      On information and belief, Warden Wolfe and DPSCS knew that the Correctional

Officer Defendants had a history ofretaliatory excessive force, but nevertheless failed to intervene

or take steps to properly discipline those officers.

                                          CLAIMS FOR RELIEF


                                                 COUNT I
                                    42 U. S.C. § 1983 - Excessive Force
                A ainst Correctional Officer Defendants in their individual ca acities 2

         37.       Plaintiff hereby incorporates Paragraphs 1 through 36 as if fully set forth herein.

         38.       The Correctional Officer Defendants' acts and omissions, as set forth herein,

constituted conduct under color of state law that deprived Mr. Barber of rights, privileges, and

immunities securedby the Constitution and the laws ofthe United States.

         39.       As a direct and proximate result of the conduct alleged herein, the Correctional

Officer Defendants deprived Mr. Barber of the following clearly established rights under the

Eighth and Fourteenth Amendments of the United States Constitution, more specifically: (a) the

right to be free from the use of excessive and unreasonable force and seizure; (b) the right to be

free from a deprivation of life and liberty without due process of law; (c) the right to be free from

known risks of serious physical harm; (d) the right to be free from deliberate indifference for a

serious medical need; and (e) the right to be free from objectively unreasonable conduct that

causes, or has the potential to cause, constitutional harm.




2 Additional Defendants may be identified after the benefit of discovery given the State of Maryland's refusal to
produce all investigativereports.

                                                      -9-
           Case 1:20-cv-02611-SAG Document 3 Filed 09/11/20 Page 10 of 16



         40.       Any reasonable correctional officer or supervisor knew or should have known of

these rights at the time ofthe complained ofconduct.

         41.       As a direct andproximate result of, the Correctional OfficerDefendants'violations

of Mr. Barber's constitutional rights as described herein, Mr. Barber suffered damages including,

but not limited to, serious physical injuries, mental anguish, and emotional pain and suffering.

         WHEREFORE, Mr. Barber prays for judgment in his favor against the Defendants,

Bumett, Fashae,Jordan, Gaskins, Osei-Osafo, Olakanye,Akpan, Goode, Rice, and Wright, in an

amount exceeding Seventy-Five Thousand Dollars ($75, 000. 00), plus costs, and such other relief

which the Court deems appropriate, including costs and reasonable attorneys' fees pursuant to 42

U. S. C. § 1988, and punitive damages.


                                                    COUNTII
                                     42 U. S.C. § 1983 - Supervisory Liability
                           A ainst Warden Wolfe in his individual ca aci 3

         42.       Plaintiffhereby incorporates Paragraphs 1 through 41 as if fully set forth herein.

         43.       At all relevant times to this action. WardenWolfe was an employee ofthe State of

Maryland, acting within the scope of his employment as Warden Wolfe was responsible for

overseeing the Correctional Officer Defendants and for maintaining a lawful environment at JCI.

         44.       As a direct and proximate result of the conduct alleged herein, Warden Wolfe,

through his personal acts and failures to act, deprived Mr. Barber of the following clearly

established rights under the Eighth and Fourteenth Amendments ofthe United States Constitution,

more specifically: (a) the right to be free from the use of excessive and unreasonable force and

seizure; (b) the right to be free from a deprivation of life and liberty without due process oflaw;



3 Additional Defendants may be identified after the benefit of discovery given the State of Maryland's refusal to
produce all investigative reports.

                                                       -10-
         Case 1:20-cv-02611-SAG Document 3 Filed 09/11/20 Page 11 of 16



(c) the right to be free from known risks of serious physical harm; (d) the right to be free from

deliberate indifference for a serious medical need; and (e) the right to be free from objectively

unreasonable conduct that causes, or has the potential to cause, constitutional harm.

       45.     Warden Wolfe personally violated Mr. Barber's rights because he, on information

and belief, knew that the Correctional Officer Defendants were engaged in conduct that posed a

pervasive and unreasonable risk of constitutional injury to prisoners like Mr. Barber. Warden

Wolfe's response to that knowledge was so inadequate as to show deliberate indifference to, or

tacit authorizationofthese practices.

       46.     As a direct and proximate result of Warden Wolfe's violations of Mr. Barber's

constitutional rights, Mr. Barber suffered damages including, but not limited to, serious physical

injuries, mental anguish, and emotionalpain and suffering.

       WHEREFORE,Mr. Barber prays for judgment in his favor and against the Defendant,

WardenWolfe, in an amount exceedingSeventy-FiveThousandDollars ($75,000.00), plus costs,

and such other reliefthat the Court deems appropriate, including costs and reasonable attorneys'

fees pursuant to 42 U.S.C. § 1988, andpunitive damages.


                                           COUNTIII
   Excessive Force in Violation of the Maryland Declaration of Rights, Articles 16 & 25
                                     A ainst All Defendants

       47.     Plaintiffhereby incorporates Paragraphs 1 through46 as if fully set forth herein.

       48.     The Correctional Officer Defendants were acting under the color of state law as

officers and employees of the State, and their acts and/or omissions were conducted within the

scope oftheir official duties and/or employment.




                                               -11 -
         Case 1:20-cv-02611-SAG Document 3 Filed 09/11/20 Page 12 of 16



        49.    At no time did Mr. Barber resist detention or attempt to evade detention by flight

or otherwise. In fact, at all relevant times, Mr. Barber was secured by shackles, and was heavily

outnumberedby the Correctional OfficerDefendants.

       50.     At the time of the complained events, Mr. Barber had a clearly established right

under the Maryland Declaration ofRights to bodily integrity and to be secure in his person from
excessive force.

       51.     Moreover, after the subject attack, Mr. Barber had a clearly established right to be

free from actions that were not rationally related to a legitimate non-punitive governmental

purpose, or from actions that appear excessive in relation to that purpose.

       52.     Any reasonable correctional officer or supervisor knew or should have known of

these rights at the time of the complained of conduct.

       53.     The Correctional Officer Defendants used deadly force against Mr. Barber that it

could have caused death and did cause serious bodily injury.

       54.     The acts or omissions ofthe Defendants were direct causes ofMr. Barber's injuries.

       55.     The acts or omissions of the Defendants described herein deprived Mr. Barber of

his rights under the Maryland Declaration of Rights and caused him other damages.

       56.     Each Defendant at all times relevant hereto was acting pursuant to State of

Maryland andDPSCS custom, authority, policy, decision, ordinance, regulation, widespread habit,

usage, or practice in their actions towardMr. Barber.

       57.     As a direct and proximate result of the Defendants' conduct, Mr. Barber has

suffered actualphysicalandemotional injuries, and other damagesand losses as describedherein,

entitling him to compensatory and special damages.




                                               -12-
           Case 1:20-cv-02611-SAG Document 3 Filed 09/11/20 Page 13 of 16



          58.    As a further result of the Defendants' conduct, Mr. Barber has incurred special

damages, including medical related expenses, and may continue to incur further medical and other

special damage related expenses.

          59.    Mr. Barber is therefore entitled to money damages to compensate him for his

injuries and for the violation and deprivation of his rights under the Maryland Declaration of

Rights.

          WHEREFORE, Mr. Barber prays forjudgment in his favor and against all Defendants in

an amount exceeding Seventy-Five Thousand Dollars ($75, 000. 00), plus costs, and such other

reliefthat the Court deems appropriate.


                                           COUNT IV
                          NegligentHiring, Training, and Supervision
                             A ainst WardenWolfe and DPSCS

          60.   Plaintiffherebyincorporates Paragraphs 1 through 59 as if fully set forthherein.

          61.   At all relevant times to this action, Warden Wolfe was an employee of the State of

Maryland acting within the scope of his employment as Warden Wolfe was responsible for

overseeing the Correctional Officer Defendants and for maintaining a lawful environment at JCI.

          62.   DPSCShada dutyto use reasonablecare in hiring, training, andretainingthe State

Correctional Employees, includingall individualDefendants in this action.

          63.   Warden Wolfe had a duty to use reasonable care in retaining and supervising

employees at JCI, includingthe Correctional OfficerDefendants.

          64.   On information and belief, Warden Wolfe had actual knowledge of the Defendant

Correctional Officers'violent tendenciesandpast extrajudicialconductinvolvingprisoners atJCI.




                                               -13-
           Case 1:20-cv-02611-SAG Document 3 Filed 09/11/20 Page 14 of 16



          65.   On information and belief, DPSCS, its agents, servants, and employees, had actual

knowledge of the environment maintained by Warden Wolfe at JCI, which permitted an

unreasonablerisk of injury to prisoners like Mr. Barber.

          66.   Despite this knowledge, DPSCS, together with its agents, servants, and employees

ignored the lawless and ruthless environment maintained at JCI, which environment encouraged,

or at least tacitly authorized, retaliation against prisoners by the Correctional Officer Defendants.

          67.   On information and belief, DPSCS, together with its agents, servants, and

employees, had actual knowledge of the Correctional Officer Defendants' violent tendencies and

past disciplinary infractions involving prisoners at JCI and elsewhere in the state correctional

system.

          68.   As described herein, on information and belief, Warden Wolfe ignored these

tendencies and patterns the Correctional Officer Defendants believed they could perpetrate the

subject attack without consequence because they knew that the JCI leadership had historically

looked the other way.

          69.   A reasonable employer and/or supervisor would not have ignored these violent

tendencies and the unreasonablyrisks of injury at JCI.

          70.   DPSCS, together with its agents, servants, and employees knew or should have

known that patterns the Correctional Officer Defendants would attack Mr. Barber; or at a

minimum, that retaliation againstMr. Barberwas a definite and real concern.

          71.   Despite this knowledge, WardenWolfe failed to adequatelysupervise andtrainhis

officers, supervisors, and other state-employed personnel at JCI.




                                                -14-
         Case 1:20-cv-02611-SAG Document 3 Filed 09/11/20 Page 15 of 16



        72.     DPSCSnegligently trained, hired, retained, and super/ised JCIstaff, including but

not limited to, all individual Defendants in this action. These failures causedMr. Barber's injuries

and damages.

        WHEREFORE, Mr. Barber prays for judgment in his favor and against Defendants,

Warden Wolfe and DPSCS, in an amount exceeding Seventy-Five Thousand Dollars ($75, 000. 00)

as compensatory damages, plus costs, and such other relief that the Court deems appropriate.


                                            COUNTY
                                          Negligence
                               A ainst Warden Wolfe and DPSCS

        73.    Plaintiffherebyincorporates Paragraphs 1 through72 as if fully set forthherein.

        74.    Warden Wolfe and DPSCS owed a duty of reasonable care to Mr. Barber to protect

him against known risks of harm.

        75.    Warden Wolfe and DPSCS knew of the Correctional Officer Defendants' violent

tendencies and past disciplinary infractions towardprisoners at JCI. WardenWolfe and DPSCS

also knewthatJCIwasanenvironmentwherecorrectional officersregularly tookmatters into their

ownhandsas a form ofvigilantejustice. In sum. WardenWolfe andDPSCSknew thatprisoners,

like Mr. Barber, faced an unreasonablerisk ofphysicalharm at thehands ofcorrectional officers.

       76.     As described herein, Warden Wolfe and DPSCS breached this duty by ignoring this

vigilante behavior, or by failing to intervene afterbecoming awareofsame.

       77.     These failures caused harm to the Mr. Barber.

       WHEREFORE,Mr. Barberprays forjudgment in his favor and againstthe Defendants,

WardenWolfeandDPSCS,in anamountexceedingSeventy-FiveThousandDollars ($75,000.00),

plus costs, and such other relief that the Court deems appropriate.




                                               -15-
            Case 1:20-cv-02611-SAG Document 3 Filed 09/11/20 Page 16 of 16



                                                  Respectfully submitted,




                                                          /s/ ^. CCen(E. "Honied
                                                  David Daneman (CPF: 8912180145)
                                                  Alien E. Honick (CPF: 1612130266)
                                                  WfflTEFORD, TAYLOR & PRESTON, L.L.P.
                                                  Seven Saint Paul Street, 14thFloor
                                                  Baltimore, Maryland 21202
                                                  410.659. 6420 Office
                                                  410.223.4179 Facsimile
                                                  ddaneman wt law.corn
                                                  ahonick^wt law. com
                                                  Attorneys for Plaintiff, Charles Barber



                                     DEMANDFORJURYTRIAL

           Plaintiff, Charles Barber, demands that the above-captioned matter be tried before a jury




                                                          /s/ ^ [[en (E. Monic
                                                  Alien E. Honick (CPF: 1612130266)




1I28894I




                                                   -16-
